Citation Nr: 0626755	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-07 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain prior to January 13, 2005, and to a rating 
in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to January 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted an increased rating of 10 percent 
for the veteran's service-connected lumbosacral strain, 
effective November 4, 2002.  The veteran appealed, contending 
that a higher rating was warranted.  He did not dispute the 
effective date assigned for this increased rating.  

A subsequent February 2005 rating decision by the RO in 
Portland, Oregon, assigned a 20 percent rating for the 
lumbosacral strain, effective January 13, 2005.  However, the 
claim remained in appellate status pursuant to the holding in 
AB v. Brown, 6 Vet. App. 35 (1993).

The RO in Boise, Idaho, currently has jurisdiction over the 
veteran's claims folder.

The veteran provided testimony at a hearing before the 
undersigned in May 2006.  A transcript of this hearing has 
been associated with the veteran's claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record consistently shows that the veteran's service-
connected lumbosacral strain is manifested by painful motion.

3.  Taking into consideration the veteran's complaints of 
pain, the record indicates his lumbosacral strain was 
manifested by moderate limitation of motion prior to January 
13, 2005.  

4.  Even when taking into consideration the veteran's 
complaints of pain, the record does not indicate his service-
connected lumbosacral strain is manifested by severe 
limitation of motion; nor severe impairment with listing of 
the whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion; nor is it 
manifested by forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, nor favorable ankylosis of the 
entire thoracolumbar spine


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for the veteran's 
service-connected lumbosacral strain prior to January 13, 
2005, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 
(2005); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235 to 5243 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was established for the veteran's 
lumbosacral strain by a February 1983 rating decision, which 
assigned an initial noncompensable (zero percent) disability 
rating was assigned.  As detailed in the Introduction, the 
May 2003 rating decision granted an increased rating of 10 
percent for the veteran's service-connected lumbosacral 
strain, effective November 4, 2002, while the subsequent 
February 2005 rating decision assigned a 20 percent rating 
for the lumbosacral strain, effective January 13, 2005.  The 
veteran contends, in essence, that these ratings do not 
accurately reflect the severity of his low back disorder.

As an initial matter, the Board notes that VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant must be provided with 
adequate notice prior to the initial adjudication of his or 
her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Here, the veteran was sent preadjudication notice by 
correspondence dated in April 2003, which is prior to the May 
2003 rating decision that is the subject of this appeal.  He 
was also sent additional correspondence in April 2006.  

In pertinent part, the April 2003 correspondence noted the 
issue on appeal, while the subsequent April 2006 
correspondence included, in part, a discussion of the 
assignment of disability rating(s) under 38 C.F.R. Part 4, to 
include factors VA considers in determining the disability 
rating, and listed examples of evidence for making this 
determination.  Thus, through this correspondence, the 
veteran was informed of the evidence necessary to 
substantiate his claim.  Further, the April 2003 
correspondence informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court held 
that upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application, including notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Although the present appeal 
does not involve a claim of service connection, the Board 
observes that the April 2006 correspondence including 
notification regarding disability ratings and effective dates 
which tracks the Court's discussion of these issues in 
Dingess/Hartman; i.e., he received the necessary notification 
under this holding.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  The veteran has not indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  As noted in the Introduction to this decision, 
the veteran also was afforded the opportunity to provide 
additional testimony and evidence at the May 2006 hearing 
before the Board.  Moreover, the severity of his service-
connected lumbosacral strain was evaluated by VA examinations 
conducted in May 2003 and on January 2005.  The Board 
acknowledges that he requested a new examination at the May 
2006 hearing.  However, his testimony reflects that the 
purported increase in symptomatology he reported at this 
hearing is based upon his ALS, for which service connection 
was denied in October 2005.  Consequently, it does not appear 
his testimony reflects that the service-connected lumbosacral 
strain has increased in severity since the last examination, 
and, as such, a new examination is not warranted in this 
case.  For these reasons, the Board finds that VA has 
fulfilled the duty to assist the veteran in this case.

Accordingly, the Board will now proceed with a discussion of 
this case on the merits.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

Former Diagnostic Code 5295 provided for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a (2002).

Also for consideration is former Diagnostic Code 5292 which 
provided for the evaluation of limitation of motion of the 
lumbar spine.  When the limitation of motion of the lumbar 
spine is slight, a 10 percent rating is provided.  When the 
limitation of motion is moderate, a 20 percent rating is 
provided.  When the limitation of motion is severe, a rating 
of 40 percent is warranted.  38 C.F.R. § 4.71a (2002).

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Board acknowledges that the May 2003 VA spine examination 
included an assessment of degenerative disc disease at L1-2.  
However, the veteran was not service-connected for 
intervertebral disc syndrome, nor has the RO evaluated the 
service-connected disability on this basis.  Accordingly, the 
Board concludes that neither former Diagnostic Code 5293 (for 
intervertebral disc syndrome) nor the current Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes is for application in this case.

Analysis.  Initially, the Board acknowledges that the record 
consistently shows that the veteran's service-connected 
lumbosacral strain is manifested by painful motion.  As such, 
he is clearly entitled to at least the 10 percent rating 
under both former Diagnostic Code 5295 and the current 
General Rating Formula for Diseases and Injuries of the 
Spine.

Regarding the period prior to January 13, 2005, the Board 
notes that the competent medical evidence indicates, taking 
into consideration the veteran's complaints of pain, that his 
service-connected lumbosacral strain was manifested by 
moderate limitation of motion.  Specifically, the May 2003 VA 
examination reflects that range of motion findings for the 
low back included flexion to the right of 36 degrees maximum 
with a report of pain at 12 degrees; left flexion to a 
maximum of 42 degrees, with a report of pain at 22 degrees; 
forward flexion to a maximum of 96 degrees with report of 
pain at 55 degrees and somewhat more difficulty and 
discomfort returning to the neutral position; extension 
maximum was to 24 degrees with a report of pain at 15 
degrees; rotation to the right maximum of 18 degrees with a 
report of pain at 8 degrees; as well as rotation to the left 
to a maximum of 22 degrees with a report of pain at 8 
degrees.

The Board notes that the maximum range of motion results on 
this examination do not indicate moderate limitation of 
motion, but the points at which pain was noted do.  Resolving 
all reasonable doubt in favor of the veteran, as well as 
taking into consideration the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, the Board finds that the veteran more 
nearly approximates the criteria for a rating of 20 percent 
under former Diagnostic Code 5292.  See also 38 C.F.R. 
§§ 3.102, 4.3, and 4.7.  As such, a 20 percent rating is 
warranted on this basis.

The Board also observes that these range of motion findings 
also indicate that a 20 percent rating is warranted under the 
current General Rating Formula for Diseases and Injuries of 
the Spine.  Although this criteria is meant to encompass and 
take into account the presence of pain, stiffness, or aching, 
which are generally present when there is a disability of the 
spine, the fact that pain was noted at 55 degrees of forward 
flexion indicates he has forward flexion greater than 30 
degrees but not greater than 60 degrees, especially when 
taking into account the benefit of the doubt doctrine.  Thus, 
even if the record did not reflect moderate limitation of 
motion under former Diagnostic Code 5292, he would be 
entitled to a 20 percent rating pursuant to the amended 
criteria effective September 26, 2003.

For these reasons, the Board concludes that the veteran is 
entitled to a 20 percent rating for his service-connected 
lumbosacral strain prior to January 13, 2005.

Turning to the issue of whether a rating in excess of 20 
percent is warranted in this case, the Board finds that even 
when taking into consideration the veteran's complaints of 
pain, the record does not indicate his service-connected 
lumbosacral strain is manifested by severe limitation of 
motion; nor severe impairment with listing of the whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion; nor is it manifested by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, nor favorable ankylosis of the entire 
thoracolumbar spine

Initially, the Board observes that the range of motion 
findings from the May 2003 VA spine examination, as detailed 
above, do not reflect severe limitation of motion nor forward 
flexion limited to 30 degrees or less.  In addition, a 
December 2003 statement from a private chiropractor noted 
right lateral bending at 20/35 with pain, left lateral 
bending at 25/35 with pain, extension at 20/30 with pain, 
flexion at 4 inches to the floor with pain, as well as right 
and left rotation to 30/30.  Finally, the January 2005 VA 
examination showed range of motion (with stiffness and pains 
started at the terminus of each motion) as follows: flexion 
of the thorax 55 degrees, lumbar 40 degrees, hyperextension 
10 degrees, lateral movement 30 degrees bilaterally, and 
rotation 20 degrees bilaterally.  Therefore, the Board finds 
that the veteran's low back does not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
under either Diagnostic Code 5292, nor the current General 
Rating Formula for Diseases and Injuries of the Spine based 
upon limitation of motion.

The Board also notes that the range of motion findings in 
this case do not show marked limitation of forward bending in 
a standing position, nor abnormal mobility on forced motion.  
Moreover, this conclusion is supported by the fact that the 
May 2003 VA spine examination found the veteran to be well-
developed, well-nourished, in no acute distress, demonstrated 
no difficulty rising from the chair in the waiting area, 
ambulated through the passageways of the hospital without 
evidence of discomfort, lowered himself into the chair in the 
examination room without difficulty, and rose again when 
requested to do so.  Similarly, the January 2005 VA 
examination noted that he moved smoothly from position to 
position, undressing in an unencumbered manner without 
difficulty stiffness, or pain.  There is also no finding of 
positive Goldthwait's sign in the competent medical evidence.  
In addition, the record is against a finding of listing of 
the whole spine to the opposite side.  For example, the May 
2003 VA examination noted that inspection of his spine 
revealed a normal midline alignment, with no evidence of 
scoliotic curvatures or abnormal postural deformities.  
Thereafter, the January 2005 VA examination found that there 
was no gross deformity of the thoracic or lumbar spine, as 
observed from posterior and lateral positions.  Further, 
there was no scoliosis, kyphosis, hairy patches, fat pads or 
scarring, and the lordotic lumbar curvature had mostly 
straightened.  In view of the foregoing, the Board finds that 
the veteran does not meet or nearly approximate the criteria 
for a rating in excess of 20 percent under former Diagnostic 
Code 5295.

Finally, the Board notes that the competent medical evidence 
does not show that the veteran's lumbosacral strain has ever 
been diagnosed with ankylosis.  Moreover, even though he 
experiences pain and limitation of motion, the record does 
not reflect it is of such severity as to result in the entire 
spine being fixed in flexion or extension.  Thus, he does not 
meet or nearly approximate the criteria for a rating in 
excess of 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine based upon ankylosis.

In view of the foregoing, the Board concludes that the 
veteran is not entitled to a schedular rating in excess of 20 
percent for his service-connected lumbosacral strain based 
upon the facts of this case.  Thus, the preponderance of the 
evidence is against this claim, and it must be denied.

The Board wishes to emphasize that in making the above 
determination it noted the veteran's complaints of pain, and 
took into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  In fact, it was the basis for the 
conclusion that a 20 percent rating was warranted prior to 
January 13, 2005.  However, despite the veteran's complaints, 
the record does not contain objective evidence by which it 
can be factually ascertained that there is or would be any 
functional impairment attributable to his low back pain which 
would warrant a schedular rating in excess of 20 percent.  
Therefore, the factors to be considered pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide any basis for a rating 
in excess of 20 percent in the instant case.











ORDER

Entitlement to a rating of 20 percent for the veteran's 
lumbosacral strain prior to January 13, 2005, is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.

Entitlement to a rating in excess of 20 percent for the 
veteran's lumbosacral strain is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


